Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Moro (2015/0153048), which shows all of the claimed limitations.  Moro shows: 
1. A gas lighter for passing a flame from a first fire source to a second fire source comprising: a gas fuel supply system to create a flame (para. 0044-0047); a timer 20 to regulate a time duration of said flame; and an actuation lever to activate said gas fuel supply system and said timer mechanism (para. 0168).  
9. A lighter according to claim 1 further comprising a housing 2,3.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 5, 7-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Man (5,980,242) in view of Moro (2015/0153048).   Man discloses substantially all of the claimed limitations, including:
1. A gas lighter for passing a flame from a first fire source to a second fire source comprising: a gas fuel supply system 16,26,28 to create a flame; 54 to activate said gas fuel supply system and said timer mechanism.  
2. A lighter according to claim 1 wherein said gas fuel supply system comprises a gas fuel container 26.  
5. A lighter according to claim 2 wherein said gas fuel supply system comprises a mechanical plunger 18 to control gas flow from said gas fuel container.  
(fig. 4).  
8. A lighter according to claim 2 wherein said gas fuel supply system comprises a gas fuel conduit 28 to direct gas flow from said gas fuel container.  
9. A lighter according to claim 1 further comprising a housing (fig. 2).  
10. A lighter according to claim 9 wherein said housing comprises an extender tube 15 to hold said flame.  

Nevertheless, Man fails to specifically recite the timer and related structure.
Moro, in the same or related field of endeavor, teaches that it is known in the art to provide a timer for a gas lighter (para. 0006,0045,0047).  Moro further teaches:
11. A lighter according to claim 1 wherein said timer comprises a piston 61.  
12. A lighter according to claim 11 wherein said piston is attached to said actuation lever 22.  
13. A lighter according to claim 11 comprising a cylinder 22 to accommodate said piston.  
14. A lighter according to claim 13 wherein said cylinder comprises a spring 60.  
15. A lighter according to claim 13 wherein said cylinder comprises a time regulating mechanism (includes parts of the time regulating system).  
16. A lighter according to claim 13 wherein said time regulating mechanism comprises an intake valve (para. 0078,0081,0123).  
17. A lighter according to claim 16 wherein said intake valve is adjustable (para. 0078,0081,0123).  
18. A lighter according to claim 13 wherein said time regulating mechanism comprises an outlet valve (para. 0078,0081,0123).  
19. A lighter according to claim 13 wherein said cylinder comprises air (inherent).  

Moro teaches that such an arrangement provides for user convenience (para. 0013)
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above mentioned as taught by Moro into the invention disclosed by Man, so as to provide for user convenience. 

Claims 1, 2, 5-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muste (2012/0141945) in view of Moro (2015/0153048).   Muste discloses substantially all of the claimed limitations, including:
1. A gas lighter for passing a flame from a first fire source to a second fire source comprising: a gas fuel supply system 6 to create a flame; 10 to activate said gas fuel supply system and said timer mechanism.  
2. A lighter according to claim 1 wherein said gas fuel supply system comprises a gas fuel container 6.  
5. A lighter according to claim 2 wherein said gas fuel supply system comprises a mechanical plunger 32 to control gas flow from said gas fuel container.  
6. A lighter according to claim 5 wherein said plunger comprises a seal 3,34 to close gas flow from said gas fuel container.  
7. A lighter according to claim 2 wherein said gas fuel container comprises an outlet port 5.  
8. A lighter according to claim 2 wherein said gas fuel supply system comprises a gas fuel conduit to direct gas flow from said gas fuel container (fig. 2; inherent).  
9. A lighter according to claim 1 further comprising a housing 7.  
10. A lighter according to claim 9 wherein said housing comprises an extender tube 33,35 to hold said flame.  

Nevertheless, Muste fails to specifically recite the timer and related structure.
Moro, in the same or related field of endeavor, teaches that it is known in the art to provide a timer for a gas lighter (para. 0006,0045,0047).  Moro further teaches:
11. A lighter according to claim 1 wherein said timer comprises a piston 61.  
12. A lighter according to claim 11 wherein said piston is attached to said actuation lever 22.  
13. A lighter according to claim 11 comprising a cylinder 22 to accommodate said piston.  
14. A lighter according to claim 13 wherein said cylinder comprises a spring 60.  
15. A lighter according to claim 13 wherein said cylinder comprises a time regulating mechanism (includes parts of the time regulating system).  
16. A lighter according to claim 13 wherein said time regulating mechanism comprises an intake valve (para. 0078,0081,0123).  
17. A lighter according to claim 16 wherein said intake valve is adjustable (para. 0078,0081,0123).  
18. A lighter according to claim 13 wherein said time regulating mechanism comprises an outlet valve (para. 0078,0081,0123).  
19. A lighter according to claim 13 wherein said cylinder comprises air (inherent).  

Moro teaches that such an arrangement provides for user convenience (para. 0013)
Accordingly, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention incorporate the above mentioned as taught by Moro into the invention disclosed by Muste, so as to provide for user convenience. 

Claims 3 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Man (5,980,242) in view of Moro (2015/0153048) or Muste (2012/0141945) in view of  Moro (2015/0153048).   Both combinations teach substantially all of the claimed limitations, but fail to specifically recite the gas fuel container is refillable or disposable.
Official Notice is given that either refillable or disposable fuel containers in gas lighters are both notoriously old and well known in the art.  
Such an arrangement has the clear and obvious benefit of providing for user preference and convenience.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate either refillable or disposable fuel containers in gas lighters into the invention taught by the above combinations, so as to provide for user preference and convenience.

	
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 272 4871.  The examiner can normally be reached on Monday through Friday during regular business hours.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

August 12, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762